Citation Nr: 1826524	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-41 684		DATE



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


ORDER

Service connection for an acquired psychiatric disorder is granted.


FINDING OF FACT

The credible evidence of record demonstrates a current psychiatric disorder, in-service events, and a nexus between the events and the disorder.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty with the United States Army from October 1992 to September 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes the Veteran initially filed a claim for service connection for PTSD, bipolar disorder, depression, anxiety, agoraphobia, and claustrophobia.  As the Veteran lacks the medical knowledge to describe the universe of his claim, the Board has recharacterized his claims of service connection for individual mental health disorders as one of service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In July 2016, the Veteran submitted a written request to withdraw the appeal of the issues of service connection for low back disorder, migraines, left and right knees, and total disability based on individual unemployability.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303, Hickson v. West, 12 Vet. App. 247, 252-53 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In June 2013, the Veteran underwent a VA PTSD examination.  The examiner did not find that the Veteran's mental health symptoms conformed with a diagnosis of PTSD under DSM-4 criteria, but she did diagnose major depressive disorder and anxiety disorder, NOS.  The examiner opined that it is at least as likely as not that the major depressive disorder and anxiety disorder were incurred in or caused by the Veteran's military service.

Accordingly, service connection for an acquired psychiatric disorder is warranted.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Disabled American Veterans


Department of Veterans Affairs


